Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 16, 2015

                                       No. 04-15-00338-CV

                                        Arthur BUTCHER,
                                             Appellant

                                                 v.

  CITY OF SAN ANTONIO, Acting by and through its agent City Public Service Board d/b/a
                                 CPS Energy,
                                   Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-05172
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
Sitting:       Sandee Bryan Marion, Justice
               Karen Angelini, Justice
               Marialyn Barnard, Justice


        On October 13, 2015, appellant’s counsel, Mr. Samuel C. Beale, filed an appellate brief
that does not comply with the Texas Rules of Appellate Procedure because it does not provide
appropriate citations to the clerk’s record. See TEX. R. APP. P. 38.1(d), (g), (i). The brief filed by
Mr. Beale contains only a single citation to the record: “CR 5.” The only other reference to a
document contained in the brief and on which Mr. Beale relies is not a citation to the record:
“Pltf’s Aff’d p. _” Other references to documents are included in the “Argument” section of the
brief, but it is not clear whether these documents are included in the clerk’s record or whether
Mr. Beale relies on these documents. For example, one of the references is “Exhibit B1-Job
Posting.”

         An appellant’s brief must be supported by record references. See TEX. R. APP. P. 38.1(d),
(g), (i). Substantial compliance with Rule 38 is sufficient. TEX. R. APP. P. 38.9. However, if
Rule 38 has been flagrantly violated, this court may require a brief to be amended, supplemented,
or redrawn. TEX. R. APP. P. 38.9(a). If another noncomplying brief is filed, the court may strike
the brief, prohibit the party from filing another, and proceed as if the party had failed to file a
brief. Id. If an appellant fails to timely file a brief, the appellate court may dismiss the appeal
for want of prosecution. TEX. R. APP. P. 38.8(a)(1).

        Also, Texas Rule of Appellate Procedure 9.4(i)(3) requires that the brief contain a
Certificate of Compliance. The brief filed by Mr. Beale does not contain this certification.

    Because appellant’s brief does not comply with Rules 9.4 and 38.1, Mr. Beale is hereby
ORDERED to file an amended brief that complies with the rules no later than October 26, 2015.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court